Citation Nr: 1242716	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  05-36 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to January 1, 2007.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active duty service from January 1991 to January 1992 and February 2003 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey that granted service connection for coronary artery disease and a low back disability, and assigned initial ratings 30 and 20 percent, respectively; all effective October 12, 2004.  Jurisdiction has been transferred to the RO in New York, New York.

In a July 2011 supplemental statement of the case, the RO granted increased ratings of 60 percent rating for CAD effective June 9, 2011 and a 40 percent rating for a low back disability effective February 11, 2009.  As higher schedular ratings were available for both disabilities, they remained on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

In May 2012, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is associated with claims folder.  

The issue of entitlement to TDIU was raised as part of the increased rating claims as set forth on the title page.  Rice v. Shinseki, Vet. App. 447 (2009); Roberson v. Principi, 251 F3d 1378 (Fed. Cir. 2001).

A review of the Virtual VA paperless claims processing system does not show any pertinent records that are not currently associated with the physical claims folder.  

In October 2012, the Board increased the initial evaluation of coronary artery disease to 60 percent disabling effective October  12, 2004, increased the initial evaluation of the low back disability to 40 percent disabling effective October 12, 2004, granted an initial evaluation of 20 percent for left leg radiculopathy beginning November 3, 2005, granted an initial evaluation of 20 percent for right leg radiculopathy beginning June 5, 2007, granted an initial evaluation of 30 percent for left leg radiculopathy beginning July 28, 2009, and granted TDIU beginning January 1, 2007.  The Board remanded the issue of entitlement to individual unemployability prior to January 1, 2007 for further development.  

In November 2012, VA contacted the Veteran and informed him of the Board's decision and asked him if he was satisfied with his appeal.  The Veteran stated that he was, and indicated that he would be sending an Appeals Satisfaction Notice.  In November 2012, VA received from the Veteran the promised Notice, stating that he was satisfied and wished to withdraw any remaining issues that had been remanded by the Board for further development.  By signing the form, the Veteran indicated that he was asking to withdraw any remaining issues contained in his recent Board remand order and that VA should discontinue further development actions.


FINDING OF FACT

In a November 2012 statement, and prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wished to withdraw his claim of entitlement to individual unemployability prior to January 1, 2007.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran  concerning the issue of entitlement to individual unemployability prior to January 1, 2007 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In November 2012, VA contacted the Veteran and informed him of the October 2012 Board decision and asked him if he was satisfied with his appeal.  The Veteran stated that he was, and indicated that he would be sending an Appeals Satisfaction Notice.  In November 2012, VA received from the Veteran the notice in question, stating that he was satisfied and wished to withdraw any remaining issues that had been remanded by the Board in October 2012 for further development.  By signing the form, the Veteran indicated that he was asking to withdraw any remaining issues contained in his recent Board remand order and that VA should discontinue further development actions.  The only remaining issue remanded by the Board in October 2012 was the issue of entitlement to individual unemployability prior to January 1, 2007.  

Based on the foregoing, the Board finds that there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim of individual unemployability prior to January 1, 2007, and it is dismissed.


ORDER

The appeal concerning the claim for entitlement to individual unemployability prior to January 1, 2007 is dismissed.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


